Exhibit 10.21
 
AGREEMENT
 
THIS AGREEMENT (the “Agreement”) is made and entered into as of July 6, 2007 by
and between WHX CORPORATION, a Delaware corporation (the “Company”), with
principal offices located at 555 Theodore Fremd Avenue, Rye, New York 10580, and
GLEN KASSAN (the “Executive”), an individual with a residence at 8 Barkley
Court, East Brunswick, New Jersey 08816.
 
W I T N E S S E T H:
 
WHEREAS, the Executive is the Chief Executive Officer of the Company; and
 
WHEREAS, the Company wishes to retain and encourage the productive efforts of
the Executive who renders valuable service to the Company and its subsidiaries,
and contributes toward the Company’s continued growth and success.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth and for other good and valuable consideration, the parties
hereto agree as follows:
 
Section 1. Bonus.  The Executive shall be paid a Bonus in the amount specified
herein.  The Bonus shall be paid upon the delivery of each Notice pursuant to
Section 6 hereof, in accordance with the terms herein.  The Bonus described
herein is separate and distinct from any other bonus program the Executive may
participate in or be entitled to, as determined by the Board of Directors of the
Company.
 
Section 2. Payment of Bonus. (a)  To trigger the payment of the First Bonus
Amount, the Second Bonus Amount and the Third Bonus Amount, the Executive shall
deliver to the Company a Notice which shall state whether the Bonus Amount to be
paid is the First Bonus Amount, the Second Bonus Amount or the Third Bonus
Amount. Upon the Company’s receipt of a Notice pursuant to Section 6 hereof, the
Company shall make the Bonus Payment to the Executive within twenty (20)
business days following the Company’s receipt of a Notice.  No Notice shall be
delivered until such time as the Bonus Amount referenced therein is due and
payable. A separate Notice may be sent for each of the First Bonus Amount, the
Second Bonus Amount and the Third Bonus Amount, or a combined notice may be sent
to the extent a Notice has not previously been sent with respect to any such
Bonus Amount.
 
(b) In no event shall the Company make a Bonus Payment in excess of the
respective Bonus Amount or a Bonus Amount which has been terminated.  The First
Bonus Amount shall be earned immediately, the Second Bonus Amount shall be
earned at any time on or following July 6, 2008 and the Third Bonus Amount shall
be earned at any time on or following July 6, 2009; and in each case payable
solely to the extent a Notice is sent following such date pursuant to Section
2(a) hereof and the terms hereof.
 
(c) Any determination with respect to the amount or exercisability of the First
Bonus Amount, the Second Bonus Amount and the Third Bonus Amount shall be made
by the Compensation Committee of the Board of Directors of the Company (the
“Committee”), whose determination shall be binding absent manifest error.
 
 

--------------------------------------------------------------------------------

 
 
Section 3. Termination.  (a)  Upon delivery of a Notice to the Company with
respect to the First Bonus Amount, the Second Bonus Amount or the Third Bonus
Amount, the Executive shall have no further right to deliver a Notice to the
Company with respect to such Bonus Amount and the Company shall have no further
obligation to the Executive with respect to such Bonus Amount other than the
Bonus Payment to be paid to the Executive pursuant to Section 2(a) hereof with
respect to such Bonus Amount.
 
(b) Unless otherwise determined by the Committee, if the Executive’s employment
with or service to the Company or any if its direct or indirect wholly-owned
subsidiaries (“Subsidiary”) terminates for any reason other than death,
disability (pursuant to Section 3(d)) or Normal or Early Retirement (as such
terms are defined below), the Executive shall have no further right to receive a
Bonus Payment, whether upon the delivery of a Notice to the Company or
otherwise; provided, however that to the extent a Notice is permitted to be
delivered pursuant to Section 2(a) hereof prior to such termination, then a
Notice shall be permitted to be delivered for 30 days following the date of
termination or until the Termination Date, whichever period is shorter (solely
if such termination was without cause or for good reason by the Executive (as
determined by the Committee)), and upon delivery of a Notice as provided herein,
if a Bonus Payment is due to the Executive pursuant to Section 2 hereof, then
such Bonus Payment shall be made pursuant to the terms of Section 2 hereof. The
transfer of Executive from the employ of or service to the Company to the employ
of or service to a Subsidiary, or vice versa, or from one Subsidiary to another,
shall not be deemed to constitute a termination of employment or service for
purposes of this Agreement.
 
(c) Unless otherwise determined by the Committee, if the Executive’s employment
with or service to the Company or any Subsidiary terminates by reason of death,
to the extent a Notice was permitted to be delivered immediately prior to the
date of death pursuant to Section 2(a) hereof, then such Notice may be delivered
by the legal representative of the estate or by the legatee of the Executive
under the will of the Executive (the “Representative”) within one year of the
date of the Executive’s death or until the Termination Date (as hereinafter
defined), whichever period is shorter, and any unpaid Bonus Amount due pursuant
to such Notice to shall thereafter be paid to the Representative to the extent
to which it was payable at the date of death as if such Notice was delivered on
the date of death.
 
(d) Unless otherwise determined by the Committee, if the Executive’s employment
with or service to the Company or any Subsidiary terminates by reason of total
and permanent disability (as determined by the Committee), to the extent a
Notice was permitted to be delivered immediately prior to the date of disability
pursuant to Section 2(a) hereof, then such Notice may be delivered by the
Executive for a period of 60 days after the date of the Executive’s
disability  or until the Termination Date, whichever period is shorter, with
respect to any Bonus Amounts to which the Notice was permitted to be delivered
prior to the date of disability, and if a Bonus Payment is due pursuant to
Section 2 upon delivery of a Notice, then such Bonus Payment shall be made
pursuant to the terms of Section 2 hereof, provided, however, that, if the
Executive dies within such 60-day period prior to delivery of a Notice, Notice
may be delivered by the Representative within one year of the date of the
Executive’s death or until the Termination Date, whichever period is shorter,
and any unpaid Bonus Amount due pursuant to such Notice shall thereafter be paid
to the Representative to the extent to which it was payable at the date of death
as if such Notice was delivered on the date of death.
 
 
2

--------------------------------------------------------------------------------

 
 
(e) Unless otherwise determined by the Committee, if the Executive’s employment
with or service to the Company or any Subsidiary terminates by reason of Normal
or Early Retirement (as such terms are defined below), to the extent a Notice
was permitted to be delivered immediately prior to the date of Normal or Early
Retirement pursuant to Section 2(a) hereof, then such Notice may be delivered by
the Executive for a period of 60 days after the date of the Executive’s Normal
or Early Retirement or until the Termination Date, whichever period is shorter,
and if a Bonus Payment is due upon delivery of a Notice, then such Bonus Payment
shall be made pursuant to the terms of Section 2 hereof, provided, however,
that, if the Executive dies within such 60-day period prior to delivery of a
Notice, Notice may be delivered by the Representative within one year of the
date of the Executive’s death or until the Termination Date, whichever period is
shorter, and any unpaid Bonus Amount due pursuant to such Notice shall
thereafter be paid to the Representative to the extent to which it was payable
at the time of death as if such Notice was delivered on the date of death.
 
For purposes of this paragraph (e), "Normal Retirement" shall mean retirement
from active employment with the Company or any Subsidiary on or after the normal
retirement date specified in the applicable Company or Subsidiary pension plan
or if no such pension plan, age 65, and "Early Retirement" shall mean retirement
from active employment with the Company or any Subsidiary pursuant to the early
retirement provisions of the applicable Company or Subsidiary pension plan or if
no such pension plan, from age 55 until Normal Retirement age.
 
(f) In the event Executive shall have undertaken any conduct of the type that
the Committee could reasonably determine is cause for termination, irrespective
of whether Executive shall be terminated for cause, then no Bonus shall be due
to the Executive hereunder and this Agreement shall terminate and be of no
further force and effect.
 
(g) This Agreement shall terminate on July 6, 2015 (the “Termination Date”), and
no Notice may be sent following July 6, 2015, and this Agreement shall terminate
and the Company shall have no further obligation to the Executive, other than if
a Notice has been sent or deemed to be sent on or prior to such date.
 
Section 4. Definitions.  All capitalized terms used herein shall have the
meanings set forth below.
 
(a)  
“Base Price” shall mean $9.00

 
(b)  
“Bonus” shall mean all compensation paid to the Executive pursuant to the terms
of this Agreement in an amount equal to the Bonus Amount.

 
(c)  
“Bonus Amount” shall mean the following: (i) following July 6, 2007, 50,000
multiplied by the amount by which the Stock Price exceeds the Base Price (the
“First Bonus Amount”), (ii) following July 6, 2008, 25,000 multiplied by the
amount by which the Stock Price exceeds the Base Price (the “Second Bonus
Amount”) and (iii) following July 6, 2009, 25,000 multiplied by the amount by
which the Stock Price exceeds the Base Price (the “Third Bonus Amount”).  Each
of the First Bonus Amount, the Second Bonus Amount and the Third Bonus Amount
shall be additive, with the total Bonus Amount equal to 100,000 multiplied by
the amount by which the Stock Price exceeds the Base Price, subject to the terms
hereof.

 
 
 
3

--------------------------------------------------------------------------------

 
 
(d)  
“Bonus Payment” shall mean each payment of the Bonus that is triggered by
delivery of the Notice pursuant to this Agreement.

 
(e)  
“Common Stock” shall mean the Company’s common stock, par value $.01 per share.

 
(f)  
“Notice” shall mean the notice attached hereto as Exhibit A.

 
(g)  
“Stock Price” shall mean the average of the closing price of the Common Stock on
the five trading days commencing on the day preceding the day the Company
receives the Notice, as applicable, on the principal securities exchange on
which shares of Common Stock are listed (if the shares of Common Stock are so
listed), or on the NASDAQ Stock Market (if the shares of Common Stock are
regularly quoted on the NASDAQ Stock Market), or, if not so listed or regularly
quoted, the mean between the closing bid and asked prices of publicly traded
shares of Common Stock in the over-the-counter market, or, if such bid and asked
prices shall not be available, as reported by any nationally recognized
quotation service selected by the Corporation, or as determined by the Board of
Directors of the Company.

 
Section 5. Bonus Replacement.  At the Company’s sole option and discretion, it
may deliver options to purchase shares of the Company’s common stock, or similar
securities, in an amount and with such terms and conditions as to provide
Executive with the substantially equivalent economic value as Executive would
receive under the terms and provisions of this Agreement (the “Replacement
Securities”).  Upon the delivery to the Executive of the Replacement Securities,
this Agreement shall terminate and be of no further force and effect.
 
Section 6. No Employment Rights.  Nothing herein shall constitute a contract of
continuing employment or in any manner obligate the Company to continue the
service of the Executive or obligate the Executive to continue in the service of
the Company, and nothing herein shall be construed as fixing or regulating the
compensation paid to the Executive.
 
Section 7. Notices.  All notices, consents, waivers and other communication
under this Agreement must be in writing and will be deemed to have been duly
given (a) when delivered by hand (with written confirmation of receipt), (b)
when sent by telecopier (with written confirmation of receipt) and sent by
nationally recognized overnight mail within 24 hours thereafter, or (c) one day
following being sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses as set forth at
the beginning of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 8. Capital Change of the Company.  In the event of any merger,
reorganization, consolidation, recapitalization, stock dividend, or similar type
of corporate restructuring affecting the Common Stock, the Committee shall make
an appropriate and equitable adjustment in the formula of the Bonus Amount, to
the end that after such event the Executive’s approximate Bonus Payment shall be
maintained as immediately before the occurrence of such event.
 
Section 9. Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be a duplicate original, but all
of which, taken together, shall be deemed to constitute a single instrument.
 
Section 10. Binding Effect; Benefits.  This Agreement shall inure to the benefit
of, and be binding upon, the parties to it and their respective successors and
permitted assigns.  Nothing contained in this Agreement, express or implied, is
intended to confer upon any person other than the parties to it and their
respective successors and permitted assigns, any rights or remedies under or by
reason of this Agreement.
 
Section 11. Assignments.  This Agreement may not be assigned by any party
without the prior written consent of the other party; provided, however, the
Company may assign this Agreement and all of its rights and obligations under
this Agreement to any person, firm or corporation succeeding to all or a
substantial portion of the business of the Company or any of its subsidiaries,
provided said person, firm or corporation shall assume (by contract or operation
of law) the Company’s obligations under this Agreement, at which point the
Company shall be relieved of its obligations hereunder.
 
Section 12. Captions.  The captions contained in this Agreement are included
only for convenience of reference and do not define, limit, explain or modify
this Agreement or its interpretation, construction or meaning and are in no way
to be construed as a part of this Agreement.
 
Section 13.  Amendments.  Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by all parties hereto, or in the case of a waiver, by
the party against whom the waiver is to be effective.
 
Section 14.  Waiver.  Failure to insist upon a strict compliance with any of the
terms, covenants or conditions of this Agreement shall not be deemed a waiver of
any such term, covenant or condition, nor shall any such failure at any one time
or more times be deemed a waiver or relinquishment at any other time or times of
any right under the terms, covenants or conditions hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 15.  Severability.  Except as otherwise provided to the contrary herein,
each section, paragraph, part, term and/or provision of this Agreement shall be
considered severable, and if, for any reason, any section, paragraph, part, term
and/or provision herein is determined to be invalid or contrary to, or in
conflict with, any existing or future law or regulation of a court or agency
having valid jurisdiction, such invalidity or conflict shall not impair the
operation of, or otherwise effect, the other sections, paragraphs, parts, terms
and/or provisions of this Agreement as may remain otherwise intel­li­gible, and
the latter will continue to be given full force and effect and bind the parties
hereto.
 
Section 16.  Applicable Law.  Jurisdiction over disputes with regard to this
Agreement shall be exclusively in the courts of the State of New York, and this
Agreement shall be construed in accordance with and governed by the laws of the
State of New York.
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.
 
WHX CORPORATION
 
/s/
Name:
Title:
     
/s/ GLEN KASSAN
GLEN KASSAN

 
 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 


 


 


 
                                        [Date]
 


 
WHX Corporation.
555 Theodore Fremd Avenue
Rye, New York 10580
Attn:   Corporate Secretary
 
Dear Madam:
 
Reference is made to that certain Agreement dated as of July 6, 2007 by and
between WHX Corporation (the “Company”) and Glen Kassan (the
“Executive”).  Capitalized terms used herein are used as defined in such
Agreement.
 
By this Notice, I hereby elect to receive the Bonus Payment with respect to the
[First/Second/Third] Bonus Amount.  Delivery of the Bonus Payment should be sent
to my address set forth below.
 
Please contact me if you require any additional information.
 
Sincerely yours,
     
Glen Kassan



 
 
 
8